Citation Nr: 1132740	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  06-26 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for cervical spine disorder.

5.  Whether new and material evidence has been received to reopen a claim for service connection for keloid scarring.

6.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee.

7.  Entitlement to an initial rating in excess of 10 percent for chronic strain of the right knee with a tear of the posterior horn of the medial meniscus.

8.  Entitlement to an initial rating in excess of 10 percent for chronic lumbosacral strain with degenerative spondyloarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 1980.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from January 2006 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The January 2007 rating decision granted service connection and 10 percent ratings for left and right knee disabilities and chronic lumbosacral strain with degenerative spondyloarthritis.  The RO's action represented a full grant of the benefits sought as to the Veteran's claims for service connection for bilateral knee and back disorders.  

Then, in November 2007, the Veteran submitted a claim for an increased rating for his service-connected bilateral knee and back disabilities.  A February 2008 rating decision confirmed and continued the previously assigned 10 percent disability ratings for osteoarthritis of the left knee, chronic strain of the right knee with a tear of the posterior horn of the medial meniscus, and chronic lumbosacral strain with degenerative spondyloarthritis.  The Veteran submitted a timely notice of disagreement (NOD) as to these matters and was issued a statement of the case (SOC) in August 2008, after which he submitted a timely substantive appeal.  However, the SOC incorrectly addressed the issue of service connection for chronic lumbosacral strain with degenerative spondyloarthritis, rather than an increased rating.  This matter is discussed infra.

A June 2009 rating decision denied the Veteran's claim for a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  In July 2009, he submitted a timely NOD as to that determination and a SOC was issued in April 2010, but a substantive appeal as to this matter is not currently among the records before the Board.

In August 2010, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's case is yet not ready for appellate review.  Following the Board's August 2010 remand, two temporary files in his case were received at the Board, but not the Veteran's claims file(s).  The temporary files do not contain the information requested in the Board remand, including a duty to assist letter and VA examination reports.  The January 2008 VA joints examination report in the temporary file does not address the Board's remand directives.  Nor do the temporary files contain the rating decisions, service treatment records, and other evidence essential to reach a fair determination in his claims.

The Board notes that, written on the cover of one of the temporary files received at the Board is "Temp. File - C File @ BVA (1 of 2)".  However, despite an exhaustive and extensive search of its case storage facility, the Board is unable to locate the claims file(s).  In fact, there is no indication that the Veteran's claim(s) was returned to the Board after completion of its August 2010 remand directives.  The Veteran's claim file(s) must be obtained prior to appellate consideration of his case.

Additionally, as mentioned above, the February 2008 rating decision confirmed and continued a 10 percent disability rating for chronic lumbosacral strain with degenerative spondyloarthritis.  The Veteran submitted a timely notice of disagreement with the assigned disability rating.  However, the August 2008 SOC incorrectly addressed the issue of service connection for chronic lumbosacral strain with degenerative spondyloarthritis, rather than an increased rating.  Thus, the Veteran must be provided with a SOC that contains the proper laws and regulations and a discussion of the basis for the RO's evaluation of his service-connected back disability.

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's claims file(s) with his two temporary files and return all the case files to the Board.

2. Provide the Veteran with a statement of the case that contains the law and regulations and an explanation of the disability evaluation assigned regarding his claim for an increased rating for his chronic lumbosacral strain with degenerative spondyloarthritis.

3. After completion of the above, return the case to the Board for appellate consideration.

The purpose of this REMAND is to afford due process and the appellant need take no action unless so informed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


